Citation Nr: 0828838	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  00-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent prior to July 25, 
2003 and, in excess of 70 percent, thereafter.  

2.	Entitlement to an initial rating for gastroesophageal 
reflux disease (GERD) in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appealed an initial rating of 30 percent 
for his PTSD, and continued his appeal after the evaluation 
was increased to 50 percent, effective on July 25, 2003.  By 
rating decision, following remand by the Board, the 50 
percent rating was increased to 70 percent, also effective on 
July 25, 2003.  The veteran has not indicated that he is 
satisfied with this evaluation.  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2003, but she is not longer employed 
at the Board.  The veteran testified at a second hearing 
before the undersigned in May 2006.  A transcript of that 
hearing is of record.

The case was remanded by the Board in July 2006.  

In an August 2003 rating decision, service connection was 
awarded for migraine headaches, rated 10 percent disabling 
(and subsequently rated as 30 percent disabling).  The 
veteran evidenced disagreement with the initial 10 percent 
award and, in August 2007, a statement of the case was 
issued.  The veteran was told that to perfect an appeal as to 
the additional issue a substantive appeal needed to be filed 
within 60 days.  This was not done.  Hence this issue is not 
properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. § 20.302(c) 2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  




FINDINGS OF FACT

1.	Prior to July 25, 2003, the objective and probative 
medical evidence of record demonstrates that the veteran's 
service connected PTSD was manifested by flashbacks; sleep 
disturbances such as insomnia and nightmares; difficulty 
concentrating; avoidance behavior; anxiety over flying; 
irritability; and anger; with evidence of impairment in 
social relationships with his spouse, but no serious 
impairment in his ability to work.  

2.	Since July 25, 2003, the objective and probative medical 
evidence of record demonstrates that the veteran's service-
connected PTSD is currently manifested by insomnia, social 
withdrawal, irritability, lack of interest in routine 
activities, re-experiencing symptoms, depressed mood, passive 
suicidal ideation and anhedonia; without a demonstration of 
total occupational and social impairment.  He continues to 
maintain his employment and there are no symptoms of 
delusions, hallucinations, inappropriate behavior, 
disorientation as to time or place, or symptoms of memory 
loss.  

3.	The objective and probative medical evidence of record 
demonstrates that veteran's service-connected GERD is 
manifested by pain and occasional vomiting, without evidence 
of weight loss, hematemesis, melena or anemia or symptoms 
productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess of 
30 percent for PTSD prior to July 25, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2007).  

2.	Since July 25, 2003, the schedular criteria for a rating 
in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 
(2007).  

3.	The schedular criteria for an initial rating in excess of 
30 percent for GERD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, DC 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
has held that a notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the Court held that a notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide."  Id.

In VCAA letters dated in April 2001, June 2003, July 2003, 
November 2004, and August 2006, the RO notified the appellant 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided all necessary notifications in 
the August 2006 VCAA letter.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.   

However, Vazquez-Flores is not applicable to initial rating 
claims, as in the instant case.  Further, it must be noted 
that the current claims for increase are "downstream issues" 
from the claim for service connection for PTSD and GERD.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
(i.e., increased rating) following the issuance of the rating 
decision that awarded the underlying claim, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

II.	Pertinent Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD and GERD warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III. Legal Analysis

A. Increased Rating for PTSD

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130, 
DC 9411.  A 30 percent rating is warranted for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.  
38 C.F.R. § 4.130, Code 9411.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  Id.  A GAF score of 61 to 70 denotes some mild 
symtoms or difficulty functioning but generally functioning 
pretty well.  Id.  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness. Carpenter v. Brown, 8 
Vet. App. at 242.  It seems wholly appropriate for 
adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule which in turn is based upon average impairment of 
earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his PTSD.  Id at 182.  See also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels.).

The veteran's initial 30 percent evaluation for PTSD was 
assigned on the basis of a VA compensation examination dated 
in November 1999.  At that time, it was noted that the 
veteran reported having worked as a bartender and truck 
driver for about 15 years after his discharge from service, 
then worked for the post office for about five or six years, 
and was currently employed for the State Courts for the past 
11 years.  He gave a history of nightmares about his Vietnam 
experiences that were initially worse after he left Vietnam, 
but had become less frequent since that time.  He also gave a 
history of migraine headaches and of bouts of insomnia.  (The 
veteran was awarded a separate 30 percent evaluation for 
migraine headaches that is not a part of the current appeal.)  
He reported flashbacks that were triggered by certain sights 
and sounds, such as the sound of airplanes.  He also reported 
anxiety attacks precipitated by certain stimulus such as 
hearing the Vietnamese language and he had had difficulty 
dealing with the Vietnamese people with whom he came in 
contact at his current job.  He had not been able to ride on 
an aircraft since his return from Vietnam.  This prevented 
him from seeing his children who lived in different parts of 
the country.  He also reported feeling uncomfortable talking 
about the war, which had made him stay away from the Vet 
Center.  He also reported having a short fuse, but he had 
learned techniques to control this over the years.  He 
related that he easily became angry with his family, who had 
learned to stay away from him until he was able to calm down.  
He stated that his flashbacks occurred when he was idle and 
happened on almost a daily basis.  

On mental status examination, the veteran was alert, 
oriented, and pleasant.  He was rather cooperative and 
controlled.  His speech was goal-directed, his affect was 
within normal limits and his mood was euthymic.  He had 
recurrent flashbacks and occasional nightmares as well as 
other PTSD symptoms such as temper outbursts, sleeping 
difficulty, difficulty in concentration, and avoiding 
activities that would arouse recollections of his trauma.  He 
also avoided stimuli associated with the trauma.  His 
judgment and insight were present.  The diagnosis was PTSD.  
His GAF score was listed as 70.  

VA outpatient treatment records, dated from 1998 to 2003, 
show that the veteran began receiving regular therapy, 
including couples therapy with his spouse, for his PTSD 
symptoms.  The sessions indicate tension and conflict between 
the veteran and his spouse.  In individual therapy in August 
2001, the veteran was noted to show improvement and was 
motivated toward treatment.  In September 2001, it was noted 
that he had improved in terms of his ability to communicate.  
In February 2003, the veteran and his wife stopped coming to 
couples therapy.  The closing note shows that the veteran's 
prognosis was guarded.  

Prior to July 2003, the objective and probative medical 
evidence of record demonstrates that the veteran's PTSD was 
manifested by flashbacks and sleep disturbances such as 
insomnia and nightmares.  He had noted difficulty 
concentrating and practiced avoidance behaviors.  He was 
unable to fly because of anxiety and reported that he easily 
became irritable and angry.  He did not, however, demonstrate 
symptoms such as a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; or panic attacks more than once a week.  He did 
not manifest memory impairment, impaired judgment or impaired 
abstract thinking.  While there was evidence if difficulty 
with his social relationships, as indicated with his marital 
conflicts, he is shown to have been able to function at work.  
As such, prior to July 2003, he did not manifest symptoms 
necessary for an evaluation greater than the 30 percent that 
he was awarded.  

The veteran's 70 percent evaluation was assigned on the basis 
of evidence beginning with a VA compensation examination in 
July 2003.  At that time it was noted that the veteran had 
been receiving outpatient treatment at the local Vet Center 
since 2000.  He had been prescribed several anti-depressant 
medications, but stated that there had not been any change in 
his mood or any real improvement in his ability to control 
his temper with the medications.  He had also been attending 
group therapy as well as couples group sessions, but his wife 
terminated this treatment late in 2002 because she stated 
that the veteran continued to be involved in road rage 
incidents.  The veteran, however, stated that he believed the 
psychotherapy had helped him control his temper somewhat, 
noting more frequent episodes of rage since he had stopped 
attending his group.  He had noted no real remission in any 
of his PTSD symptoms since his last examination.  

Subjective complaints included intermittent episodes of 
insomnia that sometimes lasted several days and often 
precipitated migraine headaches.  He had frequent intrusive 
and distressing memories about his combat experience, 
especially when he was not busy at work, and reported several 
flashbacks triggered by the smell of aviation fuel in the 
last few years that have caused him to avoid airports.  He 
was often irritable and full of rage and had been physically 
violent several times in the last year both in public and at 
home, where his violence was directed toward objects.  He 
described a chronically depressed mood, extreme emotional 
distancing, and a lack of interest in most significant 
activities.  

The veteran worked as a clerk in the courts.  He had several 
transfers within the court system due to a pattern of 
irritability and opposition to authority.  He had had several 
arguments with his supervisor.  He stated that he took a 
great many days off from work due to depression, fatigue 
induced by insomnia, and a lack of motivation, all symptoms 
that he attributed to his PTSD.  He reported that he was 
functioning reasonably well in his current job because he was 
allowed to work alone, but noted that he had a good deal of 
down time in his current position during which he often 
thought about his experiences in Vietnam.  He stated that his 
marriage was highly conflicted and believed that his wife 
would ask for a divorce as soon as their son married in 
October.  He reported a long history of emotional distancing, 
social withdrawal, and episodes of rage that he believed had 
created irreparable damage in his marriage.  He reported 
having no friends and no longer enjoyed activities such as 
fishing, which he had enjoyed in the past.  He spent some 
time reading, but found it difficult to concentrate.  He 
reported no recent legal problems, but described two road 
rage incidents in the last year in which he became physically 
violent.  

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He was alert and oriented 
to place and person, but unsure about the exact date.  He 
made good eye contact and displayed behavior appropriate to 
the interview setting.  His mood was dysphoric with a 
constricted affect.  His speech was slow, but spontaneous and 
relevant.  His thinking was logical and goal oriented, 
without signs of formal thought disorder.  He denied 
hallucinations or delusions.  He indicated passive suicidal 
ideation, without intent or plan.  He reported that he had 
more serious suicidal ideation in the last one or two years, 
but without a history of intent.  Long and short term recall 
were grossly intact, attention and concentration were 
adequate for the purposes of the examination.  He did not 
report panic attacks, phobias, obsessive thoughts, or rituals 
that interfered with functioning.  He indicated adequate 
maintenance of personal hygiene and competent management of 
finances, diet and other activities of daily living.  He 
reported chronic sleep disturbance with resulting fatigue and 
impaired concentration during the day.  He described other 
symptoms of PTSD as noted.  Judgment and insight were 
present.  The assessment was that the veteran continued to 
meet the criteria for PTSD, including re-experiencing 
credible military stressors in intrusive thoughts, memories 
and flashbacks; descriptions of increased arousal, with 
irritability and disturbed sleep patterns; and avoidance 
behavior.  His current GAF score was listed as 50, reflecting 
irritability with frequent rage and occasional physical 
violence, emotional distancing, intermittent severe insomnia, 
lack of interest, lack of interest in leisure activities, 
chronically depressed mood, feelings of sadness, and passive 
suicidal ideation.  

VA outpatient treatment records show that the veteran 
continued therapy, albeit intermittently, at the VA from 2001 
to 2007.  When last examined, in April 2007, the veteran's 
medication was increased, but his mood was unchanged.  He 
denied suicidal or homicidal ideation, hallucinations, 
alcohol or drug use.  The assessment was PTSD.  

During his May 2006 Board hearing, the veteran testified to 
having strained relationships with his family and said he was 
not involved in his grandchild's life.  He said he had a bad 
temper and worked full time for the New York State court 
system as a clerk, in a position where he worked alone.  He 
saw his brother several times a year and visited his mother 
once a year.  He read, hiked, and avoided crowds and said he 
had a memory problem.

An examination was conducted by VA in October 2007.  At that 
time, it was noted that the veteran continued to work full 
time as a court clerk, but estimated that he had taken off at 
least 40 days from work over the past 12 months.  This was 
because of both physical problems and a depressed mood and 
lack of motivation associated with his PTSD.  He was not 
disciplined by his supervisors, although he exceeded his 
leave allotment by at least seven days.  He had frequent 
positions changes in the past due to arguments with his 
supervisors.  He reported an inability to get along with a 
Vietnamese interpreter who triggered associations to his 
combat experiences.  The veteran lived with his wife and one 
of his adult children who was getting married soon.  He 
described his marriage as conflicted.  It was noted that he 
received regular psychiatric therapy at the VAMC and was 
placed on several different medications with little or no 
success.  His subjective complaints were essentially 
unchanged, although his mood was much more depressed.  He got 
four to five hours of broken sleep at night and was 
frequently tired during the day.  He had little interest in 
routine activities, and stated that he felt it an effort to 
move.  He disliked being around groups of people and 
continued to get angry when he drove.  He rarely experienced 
positive feelings of any kind.  While he denied suicidal 
intent or plan, he sometimes thought that he would like to 
die.  He had considerable social impairment and spent much of 
his non-working time alone.

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He was alert and oriented 
in all spheres.  He made good eye contact and displayed 
behavior appropriate to the interview setting.  Speech and 
physical movements were slow and he complained that he had 
trouble putting his thoughts together.  His demeanor was 
depressed and fatigued.  He did not report hallucinations or 
delusions and did not display signs of a thought disorder.  
Affect was constricted, but generally congruent with thought 
content.  He admitted to having passive suicidal ideation, 
but denied intent or plan.  Memory was grossly intact.  
Attention and concentration were adequate for the purpose of 
the examination.  He did not report panic attacks, phobias, 
obsessive thoughts, or rituals that interfered with his 
ability to function.  He reported chronic middle early and 
middle insomnia that resulted in fatigue during the day.  
Judgment and insight were present.  It was commented that the 
veteran's depression was at least as likely as not a 
progression of his PTSD.  The veteran's PTSD symptoms were 
considered to be moderate to severe, to recur daily and to 
have been present without remission since his last 
examination.  His GAF score was 45, reflecting symptoms of 
insomnia, social withdrawal, irritability, lack of interest 
in routine activities, re-experiencing symptoms, depressed 
mood passive suicidal ideation and anhedonia.  

Here, the probative medical evidence demonstrates that the 
veteran's PTSD is currently manifested by insomnia, social 
withdrawal, irritability, lack of interest in routine 
activities, re-experiencing symptoms, depressed mood, passive 
suicidal ideation, and anhedonia.  He does not, however, 
demonstrate total occupational and social impairment.  He 
continues to maintain his employment and there are no 
symptoms of delusions, hallucinations or of inappropriate 
behavior.  Neither has there been disorientation as to time 
or place or symptoms of memory loss.  Under these 
circumstances, the veteran has not exhibited evidence of 
symptoms necessary for a rating in excess of the currently 
assigned 70 percent.  

In sum, the Board finds that the preponderance of the 
objective and competent medical evidence of record is against 
the veteran's claim for an initial rating in excess of 30 
percent prior to July 25, 2003, and in excess of 70 percent 
thereafter.  As such, the veteran's claim must be denied.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

B. Increased Rating for GERD

The veteran is also seeking a rating in excess of the initial 
evaluation of 30 percent awarded for his service-connected 
GERD.  His evaluation has been rated as analogous to a hiatal 
hernia.  For this disorder, a 30 percent rating is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation that is accompanied by 
substernal or arm and shoulder pain that is productive of 
considerable impairment of health.  38 C.F.R. § 4.114, DC 
7346.  A 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combination productive of 
severe impairment of health.  Id.  

An examination was conducted by VA in July 2003.  At that 
time, the veteran stated that he had a flare-up of his GERD 
once per day, with pain in the mid sternum.  He stated that 
when he became stressed out or got into arguments his 
heartburn flared up and he would have a burning sensation.  
This lasted a few hours or longer.  He denied dysphagia, arm 
pain, hematemesis or melena.  He had no regurgitation, but 
said that he sometimes vomited when he had reflux.  He could 
not tell how frequent this was but was sometimes associated 
with his heartburn.  He took medication once per day.  He had 
lost about four pounds in the last month, but his general 
state of nutrition was good.  There was no anemia.  He stated 
that he was trying to intentially lose weight.  The diagnosis 
was GERD.  

During his May 2006 Board hearing, the veteran testified to 
experiencing constant pain and burning in his throat and acid 
reflux.

An examination was conducted by VA in October 2007.  At that 
time, he denied dysphagia to liquids or solids.  He did have 
epigastric pain that he stated was there all the time.  He 
did not have any substernal or arm pain and no hematemesis or 
melena.  He stated that he had regurgitation at night at 
least four times per week.  He too medication twice per day.  
He had not needed dilatation or surgeries and stated that it 
did not affect his occupation or activities of daily living.  

On examination, the veteran's health was described as good.  
He weighed 232 pounds and stood 6 feet tall.  He gained 20 
pounds in the past year.  There were no signs of anemia.  On 
abdominal examination, bowel sounds were present in all four 
quadrants.  There was some sign to tenderness on palpation in 
the epigastric region, but was otherwise not tender.  There 
were no signs of hepatosplenomegaly.  The last hemoglobin was 
16 and his hematocrit was 50.  The diagnosis was GERD, with 
ulcer according to the veteran.  

Here the objective and competent medical evidence of record 
demonstrates that the veteran's GERD causes pain and 
occasional vomiting, but there is no evidence of weight loss, 
hematemesis, melena or anemia.  Neither has it been 
demonstrated that the veteran has symptoms that cause severe 
impairment of health.  Thus, the preponderance of the 
objective and probative medical evidence of record is against 
the veteran's claim for an increased initial rating and the 
veteran's claim must be denied.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C. Both Disabilities

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD or GERD.  In 
addition, although records indicate that the veteran told an 
examiner that he was unable to work for at least 40 days 
during 2007 due to his physical problems and depressed mood, 
the veteran was still employed full time during this period, 
and there is no objective evidence revealing that his 
condition caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria. 

Consequently, while the veteran's PTSD and GERD disabilities 
may well cause some impairment in his daily activities, there 
is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  Thus, 
based on the record, the Board finds that the currently 
assigned 30 percent schedular rating under 38 C.F.R. § 4.130, 
DC 9411, prior to July 25, 2003, and 70 percent schedular 
rating thereafter, and 30 percent schedular rating under 
38 C.F.R. § 4.114, DC 7346, adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD and 
GERD.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD 
and GERD, as the Court indicated can be done in this type of 
case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
July 25, 2003, is denied.  

A rating in excess of 70 percent for PTSD, since July 25, 
2003, is denied.  

An initial rating in excess of 30 percent for GERD is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


